COSHOW, C. J.
This matter comes on to be heard on motion of defendant and respondent to dismiss the appeal. Plaintiff and appellant served a notice of appeal on the 17th day of March, 1930, but never served an undertaking on appeal. Appellant filed an undertaking without serving it on respondent. ' Service of the motion to dismiss was accepted in Multnomah county on the 13th day of May by John A. Jeffrey, one of the attorneys for appellant. The motion with’ proof of service indorsed thereon was filed in this court on the 14th day of May, 1930. Appellant has not made any request to file an amended undertaking or to excuse his failure to comply with the law. The law requires the undertaking with proof of service indorsed thereon to be filed within 10 days after service of the notice of appeal: § 550, Or. L., subd. 2. Respondent did not discover that an undertaking had been filed in this court until the 7th day of May, 1930.
The motion will have to be allowed and the appeal dismissed.